66 F.3d 334
Medicare & Medicaid Guide P 43,708
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

Virginia CLARK;  Marie Evers;  Susan Ray, AnastasiaPreciado;  George Frazier;  Evelyn Carlin;  Solange Soja, byher guardian ad litem Susette Soja;  Sobrique Soja, CarolCharney, on behalf of themselves and all others similarlysituated, Plaintiffs-Appellees,v.S. Kimberly BELSHE, Director, State Department of HealthServices, Defendant-Appellant.
No. 95-15082.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 12, 1995.*Decided Sept. 14, 1995.
Before:  HALL, KOZINSKI and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
The District Court's injunction against implementation of Cal.Welf. & Inst.Code Sec. 14089(a) is indistinguishable from the injunction vacated in Clark v. Coye, 60 F.3d 600 (9th Cir.1995).  Clark requires a finding to determine whether the statute conflicts with federal Medicaid requirements before its implementation may be enjoined.  The District Court had no jurisdiction to enjoin implementation of Cal.Welf. & Inst.Code Sec. 14087.46.  There will be no dispute ripe for judicial resolution unless California obtains the federal waiver required for its implementation.  See Anderson v. Green, 115 S.Ct. 1059, 1060 (1995).  We therefore VACATE the order and REMAND for such proceedings, consistent with this disposition, as the District Court may deem appropriate.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3